DUSTIN, J.
It having been established in Ohio that a court may, in indefinite terms, suspend the execution of a sentence in a criminal case, State v. Allen, 68 Ohio St. 516 [67 N. E. Rep. 1053], we think it follows that the same judge may revoke the suspension, on his own motion, at any time even after term.
But even if the conditional suspension cannot extend beyond the term, the sentence is not thereby invalidated and can be carried into execution at any time.
The views of Judge Dillon on this question, in the Lee case, seem to us to be sound.
The judgment of the common pleas court is therefore affirmed.
Wilson and Sullivan, JJ., concur.